          Case 1:17-cr-00684-ER Document 202 Filed 04/15/19 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       April 15, 2019

By ECF & Electronic Mail

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:      United States v. Christian Dawkins and Merl Code., S1 17 Cr. 684 (ER)

Dear Judge Ramos:

       The Government respectfully submits the following in advance of the anticipated voir dire
of prospective jurors in the above-captioned case. In addition to the Court’s standard examination
of prospective jurors, the Government respectfully requests that the Court question prospective
jurors about issues unique to the facts of this case. Many of the questions requested below are
materially similar to the questions posed by the Honorable Lewis A. Kaplan during the voir dire
in United States v. Gatto et al., 17 Cr. 686 (LAK), a related case similarly addressing corruption
in college basketball.

      Specifically, the Government respectfully requests that the Court pose the following
questions as part of the jury selection process:

             1. During this trial you will hear evidence concerning amateur college athletics,
                specifically men’s college basketball. Does anything about the fact that the charges
                in this case relate to amateur college athletics, and specifically men’s college
                basketball, make it difficult for you to be fair an impartial in this case?

             2. Do you closely follow any college sports? If so, which sports and which
                colleges/teams do you follow?

             3. Are you familiar with the National Collegiate Athletic Association, commonly
                referred to as the NCAA? Does anything about the fact that certain of the conduct
                at-issue in this trial is alleged to have violated NCAA rules make it difficult for you
                to be fair and impartial in this case?

             4. Do you have any views or opinions regarding whether amateur college athletes
                should be compensated for their athletic ability while still in college? Is there
Case 1:17-cr-00684-ER Document 202 Filed 04/15/19 Page 2 of 5
                                                                                 Page 2


    anything about your views on that subject that would make it difficult for you to
    be fair and impartial in this case?

 5. Have you or any other member of your household ever participated in college
    athletics? If so, in which sport did you compete and for which college or university?
    Is there anything about that experience that would make it difficult for you to be
    fair and impartial in this case?

 6. Have you or any other member of your household ever participated in coaching an
    amateur athletics team, including any middle school, high school, amateur travel
    team, or college team? Is there anything about that experience that would make it
    difficult for you to be fair and impartial in this case?

 7. As I previously described, the Government alleges in this case that certain
    universities were the victims of the crimes that are charged in the Indictment. Is
    there anything about the fact that universities are alleged to be the victims of the
    charged crimes that would make it difficult for you to be fair and impartial in this
    case?

 8. The Government alleges in this case that the universities that were victims of
    certain of the crimes charged in the Indictment were the University of South
    Carolina, Oklahoma State University, the University of Arizona, the University of
    Southern California, Creighton University, and Texas Christian University. Do
    you or any other member of your household have any affiliation or connection to
    any of those universities? If so, is there anything about that affiliation or
    connection that would make it difficult for you to be fair and impartial in this case?

 9. Have you or any other member of your household ever worked for a university or
    college? If so, in what capacity were you or the other members of your household
    employed? Is there anything about that experience that would make it difficult for
    you to be fair and impartial in this case?

 10. Have you or any other member of your household ever worked in the sports
     industry? If so, in what capacity were you or the other members of your household
     employed? Is there anything about that experience that would make it difficult for
     you to be fair and impartial in this case?

 11. Certain of the evidence that you are likely to hear in this trial comes from wiretaps
     of telephones and search warrants of electronic devices and email accounts that
     were authorized by a federal judge. I am instructing you that all of this evidence
     was lawfully obtained and may properly be used at this trial. Is there anything
     about the fact that certain of the evidence was obtained from judicially authorized
     wiretaps and search warrants that would make it difficult for you to be fair and
     impartial in this case?
        Case 1:17-cr-00684-ER Document 202 Filed 04/15/19 Page 3 of 5
                                                                                          Page 3


          12. Before today, have you read, seen or heard anything about an investigation
              conducted by the Federal Bureau of Investigation and/or the U.S. Attorney’s Office
              for the Southern District of New York regarding college basketball, or about the
              specific charges brought in this case? (If yes, the Government would respectfully
              request that the Court follow up, at side bar, if appropriate, with the following):

                  a. From whom did you hear about the case? (e.g., a friend, the newspaper,
                     television) What did you hear/read/see?

                  b. Based on anything that you have read, seen, or heard, have you formed any
                     opinions about the investigation, the case, the charges, or the defendants
                     that might make it difficult for you to be a fair and impartial juror in this
                     case?

      In addition, the Government respectfully requests that the Government provide the
following description of the charges at the outset of voir dire:

          This is a criminal case. There are two defendants in this case, Christian Dawkins and
          Merl Code.

          The charges in this case relate to an alleged scheme to pay bribes to certain men’s
          college basketball coaches employed by particular universities. The Government
          alleges that in exchange for the bribe payments provided by the defendants and others
          that they were working with, these coaches agreed to and did exert their influence over
          the student-athletes that they coached to retain the services of the bribe payers. (See
          Indictment ¶ 1).

          The Indictment contains six counts.

          Count One of the Indictment charges both Mr. Dawkins and Mr. Code with
          participating in a conspiracy to give and offer bribes to agents of federally funded
          organizations – specifically men’s college basketball coaches employed by certain
          federally funded universities. Specifically, the Government alleges that Mr. Dawkins,
          Mr. Code, and others agreed to offer, pay and facilitate the payment of bribes to these
          men’s college basketball coaches, intending to influence and reward those coaches in
          connection with the business of their universities. (Indictment ¶ 45). I will define what
          some of those terms mean under the law at the conclusion of this trial when I instruct
          you on the law.

          Count Two of the Indictment charges both Mr. Dawkins and Mr. Code with the
          substantive crime of giving and offering bribes to agents of federally funded
          organizations, specifically certain men’s college basketball coaches employed by
          certain federally funded universities. Specifically, the Government alleges that Mr.
          Dawkins offered and paid bribes to multiple men’s college basketball coaches,
          including as facilitated by Mr. Code, intending to influence and reward those coaches
          in connection with the business of their universities. (Indictment ¶ 45).
Case 1:17-cr-00684-ER Document 202 Filed 04/15/19 Page 4 of 5
                                                                                    Page 4



Count Three of the Indictment charges both Mr. Dawkins and Mr. Code with
participating in a conspiracy to commit honest services wire fraud, in connection with
their alleged participation in a scheme to make bribe payments to certain men’s college
basketball coaches employed by certain universities in order to deprive those
universities of their right to the honest services of their employees. (See Indictment
¶ 48). Specifically, the Government alleges that Mr. Dawkins, Mr. Code, and others
agreed to and did deprive the University of South Carolina, Oklahoma State University,
the University of Arizona, the University of Southern California, Creighton University,
and Texas Christian University of their respective right to the honest services of their
employees. I will define what some of those terms mean under the law at the
conclusion of this trial when I instruct you on the law. For now, let me just say that
when an employee of a business or organization takes an action on behalf of a person
or entity at least in part because of a concealed bribe, the employee may have breached
his duty to his employer. Thus, the employer is not receiving what it expects and is
entitled to, namely, its right to its employee’s honest and faithful services. I will discuss
this concept in more detail when I instruct you on the law at the end of the trial.

Count Four of the Indictment charges solely Mr. Dawkins with the substantive crime
of honest services wire fraud, in connection with his alleged participation in a scheme
to make bribe payments to a men’s college basketball coach, Lamont Evans, in order
to deprive the University of South Carolina and Oklahoma State University,
respectively, of their rights to the honest services of their employee.

Count Five of the Indictment charges solely Mr. Dawkins with the substantive crime
of honest services wire fraud, in connection with his alleged participation in a scheme
to make bribe payments to a men’s college basketball coach, Emanuel Richardson, in
order to deprive the University of Arizona of its rights to the honest services of its
employee.

Finally, Count Six of the Indictment charges both Mr. Dawkins and Mr. Code with
participating in a conspiracy to violate a law called the Travel Act, which generally
speaking makes it a crime to travel in interstate commerce or use a facility of interstate
commerce to promote, manage, establish, carry on or facilitate certain specific crimes,
including the crime of commercial bribery. (See Indictment ¶ 55). Specifically, the
Government alleges that Mr. Dawkins, Mr. Code, and others agreed to offer bribes to
specific men’s college basketball coaches – in particular Lamont Evans, Emanuel
Richardson, and Anthony Bland – in violation of specific state commercial bribery
statutes.

The defendants deny all of the charges, and they’ve each entered a plea of not guilty.
That’s why we are having a trial.
          Case 1:17-cr-00684-ER Document 202 Filed 04/15/19 Page 5 of 5
                                                                                           Page 5


       Finally, on or before Friday, April 19, 2019, the Government will provide a list of relevant
witnesses, individuals, entities, and locations that the Government respectfully requests the Court
incorporate into its voir dire of prospective jurors in order to ensure that none of the prospective
jurors have personal familiarity or knowledge with respect to these individuals, entities, or
locations that would impact on their ability to render a fair and impartial verdict.


                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York


                                      By:     ________/s/_______________________
                                              Robert L. Boone/Noah Solowiejczyk/
                                              Eli J. Mark
                                              Assistant United States Attorneys
                                              (212) 637-2208/2473/2431


cc: Defense Counsel (by ECF and e-mail)
